Citation Nr: 0619198	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  03-18 564A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for seizures.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from September 1984 to 
February 1987.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, in March 2002, which denied the claim.

The veteran provided testimony at a hearing conducted by a 
Decision Review Officer in March 2005, a transcript of which 
is on record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The etiology of the veteran's seizure disorder is in 
question.  At his March 2005 hearing, the veteran reported 
having seizures as early as 1986.  However, service medical 
records are negative for seizures or any boxing injuries.  In 
addition, VA treatment records indicate the veteran reporting 
his first seizure as occurring in November 1999.  He 
specifically denied having seizures prior to that time. 

Notwithstanding the varying accounts of the veteran's seizure 
history, a VA outpatient record from October 2002 includes a 
physician's opinion that the veteran's seizures are the 
result of in-service boxing injuries.  This opinion appears 
to have been based on the veteran's account of history, as no 
review of the claims file is indicated.  In addition, that 
opinion did not address the history of a 1988 accident where 
the veteran fell off the back of a truck, was in a coma for 
two weeks, and had a narrow plate surgically implanted over 
his left orbit, nor did it address the fact that the veteran 
also suffered from cocaine withdrawal seizures.

Consequently, the Board concludes that a remand is necessary 
in order for the veteran to undergo a VA examination to 
address the nature and etiology of the veteran's seizure 
disorder.  See 38 C.F.R. § 3.159(c)(4); see also Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical 
evidence of record is insufficient, in the opinion of the 
Board, or of doubtful weight or credibility, the Board must 
supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions.)

Since the Board has determined that an examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  

The record indicates that the veteran may have been treated 
for a head injury in 1988 at Comanche County Hospital in 
Oklahoma.  Research indicates the possible address of that 
facility as 3401 N.W. Gore Boulevard, Lawton, Oklahoma 73505.  
Although the veteran completed a release at one time for this 
facility, it was too old to be used, and the veteran did not 
respond to a request for a new release.  On remand, the 
veteran should again be asked to submit a release for this 
facility, and these records should be requested.  

In addition, the evidence shows the veteran had been entitled 
to Social Security benefits.  Although some information from 
the Social Security Administration (SSA) has been submitted, 
it does not appear that all of the records considered by that 
agency have been submitted.  Such records should also be 
requested.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain VA treatment 
records since October 2002, as well as 
the names and addresses of all other 
medical care providers who treated the 
veteran for a seizure disorder since 
October 2002.  The veteran should 
specifically be asked to provide a 
completed authorization for the release 
of information for Comanche County 
Hospital in Oklahoma, for treatment at 
that facility in 1988.  After securing 
the necessary release, the RO should 
obtain these records.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  After the above has been completed to 
the extent possible, the veteran should 
be afforded a VA neurology examination by 
a specialist to ascertain the nature and 
etiology of the veteran's seizure 
disorder.  The claims folder must be made 
available to and reviewed by the examiner 
prior to completion of the examination.  
All necessary tests and studies should be 
performed.

Following review of the claims file and 
examination of the veteran, the examiner 
must express an opinion as to whether it 
is more likely, less likely, or as likely 
as not (50 percent likelihood) that any 
current seizure disorder found to be 
present is related to the veteran's 
active military service.  The examiner 
should provide a complete rationale for 
any opinion provided, to include a 
discussion regarding the veteran's in-
service boxing, as well as the post-
service head injury with coma and plate 
insertion, and possible cocaine 
withdrawal seizures.  If the examiner is 
unable to provide the requested opinion 
without resorting to speculation, it 
should be so stated.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


